DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 10-17 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, claim 16 reciting “further in combination with an antenna mount, the antenna mounted secured with fasteners inserted into the first slots or the second slots” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 reciting “in combination with a monopole, wherein the base plate is secured via fasteners inserted through the third slots” should read --wherein the base plate is secured via a monopole and using fasteners inserted through the third slots-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 reciting “a plurality of extensions that extend generally radially outwardly from the main panel” is indefinite, since scope of “generally radially” cannot be ascertained. For purposes of examination, this limitation will be interpreted as --a plurality of extensions that extend radially outwardly--. 
Claim 11 reciting “wherein each of the extensions extends at an obtuse angle relative to a diameter extending through the main panel” is indefinite, since this limitation appears to contradict with the spec., which discloses “Each of the extensions 208 extends at an oblique angle of between about 30 and 70 degrees relative to an imaginary diameter of the base plate 200 (see FIG. 6, which shows an oblique angle a of about 45 degrees).” (See, e.g., ¶ [29] of the publication.) 
Claim 12 recites the limitation “the oblique angle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 respectively reciting “between about 30 and 70 degrees” are indefinite, since scope of “between about” cannot be ascertained. For purposes of examination, this limitation will be interpreted as --between 30 and 70 degrees—
Claim 16 reciting “further in combination with an antenna mount, the antenna mounted secured with fasteners inserted into the first slots or the second slots” is indefinite, since scope of this claim cannot be ascertained. Claim 16 reciting a second instance of “an antenna mount” is unclear, since it’s not understood whether this limitation is in addition to “an antenna mount” recited in claim 1 (i.e., are there one or two antenna mounts?). Further, “the antenna” recited in claim 16 is indefinite for lacking antecedent basis (i.e., “an antenna” has NOT been defined). For purposes of examination, this limitation 
Claim 16 reciting “fasteners” is indefinite, since it’s unclear whether these are the same fasteners recited in claim 15. For purposes of examination, this second instance of “fasteners” will be interpreted as --additional fasteners--. 
Claims 15 and 17 are rejected for depending on claim 10. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable base plate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Legay” (US 6008772).
Claim 10: As best understood, Legay discloses a base plate (22’, 24’; Fig. 4) for an antenna ring 30, comprising: 
a main panel (22, 24; Fig. 1); 
a central opening 12 in the main panel (i.e., center of 22 in Fig. 2); 
a first set of discontinuous slots (eight slots separated by inner segments 461-468) in the main panel that define a first circle radially outward from the central opening (see Fig. 2); 
1-488) in the main panel that define a second circle radially outward from the first circle (see Fig. 2); and 
a plurality of extensions A (Fig. 3 reproduced below) that extend generally radially outwardly from the main panel, each of the extensions including a third slot B (four extensions A are separated by four slots B).

    PNG
    media_image1.png
    430
    525
    media_image1.png
    Greyscale

Legay fails to expressly teach the antenna ring being an antenna mount. 
However, Legay teaches “The ring 22 radiates in a cone concentric with the axis 12 having a half-angle Ɵ at the apex equal to approximately 60° . There is radiation external to this cone, however. The purpose of the ring 30 is to diffract the deflected waves outwards in order to increase the omnidirectionality of the antenna 14.” (col. 3, ll. 23-28)
Hence, a skilled artisan would appreciate that the ring 30 holds the antenna 14 (including 22 and 24) in place, thereby functioning as a mount; further, it provides improved operation by virtue of increasing “omnidirectionality” as taught by Legay.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Legay’s ring as an antenna mount, in order to effectively diffract deflected waves outwards, thereby increasing the omnidirectionality of the antenna. 
Claims 11 and 12: As best understood, Legay discloses the base plate defined in Claim 10, wherein each of the extensions extends at an obtuse angle relative to a diameter extending through the main panel and the third slot of the extension (see Fig. 3); 
wherein the oblique angle is between about 30 and 70 degrees (see Fig. 3).

Claim 13 and 14: As best understood, Legay discloses the base plate defined in Claim 10, wherein each of the first set of discontinuous slots extends over an arc length of between about 30 and 70 degrees; or 
 wherein each of the second set of discontinuous slots extends over an arc length of between about 30 and 70 degrees.

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, none of the prior art shows, teaches or fairly suggests the features of wherein the base plate is secured via a monopole and using fasteners inserted through the third slots; the antenna mount secured with additional fasteners inserted into the first slots or the second slots; further comprising an antenna mounted to the antenna mount. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ortel et al. (US 10886595), Fig. 6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845